DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per applicant’s request, claims 1, 2, and 8-9 are amended. Claims 3 and 10 are cancelled. Claims 1-2, 4, 8-9, 11, and 15 are pending and have been considered.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 8-9, 11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
processing at least one node included in a first group in the model, based on the input value; 
by processing the at least one node included in the first group; 
“identifying…” and “identified”
by which at least one node included in a second group in the model is to be processed; and 
wherein the at least one value output from the first group is a value in a different format from the input value 
the processing of the at least one node included in the first group in the… model comprises:
the information having been determined based on a data transmission rate between the first electronic device and the second electronic device
processing the at least one node included in the first group based on the acquired information
Every limitation of processing and the limitation of the values being in different formats are mathematical computations. The limitations of identifying and determining are mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a first electronic device
a neural network
acquiring an input value of the model; 
acquiring at least one output value output from the first group,
a second electronic device
transmitting the at least one output value output from the first group to the… second electronic device
to protect information requiring security
acquiring information about the first group in the neural network model
The first and second electronic devices, the neural network, and “to protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value, acquiring output value(s), transmitting the output value(s), and acquiring information are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first and second electronic devices, the neural network, and “to protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value, acquiring output value(s), transmitting the output value(s), and acquiring information are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). 
Additionally, acquiring an input value, acquiring output value(s), and acquiring information are well-understood, routine, conventional activity of receiving data over a network. Transmitting the output value(s) is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
applying the acquired at least one weight to the at least one output value, respectively; and 
…to which the at least one weight has been applied.
These limitations are mathematical computations of applying a function to a weight and a value. The claim is directed to an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
acquiring at least one weight respectively corresponding to the at least one output value, based on the… model; 
neural network
transmitting the at least one output value 
the second electronic device
The neural network and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one output value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one output value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). 
Additionally, acquiring at least one weight is well-understood, routine, conventional activity of receiving data over a network, and transmitting the at least one output value is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.

CLAIM 8
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
process at least one node included in a first group in the model, based on the input value
processing the at least one node included in the first group, 
“identify” and “identified”
by which at least one node included in a second group in the model is to be processed, and 
wherein the at least one value output from the first group is a value in a different format from the input value
the information having been determined based on a data transmission rate between the first electronic device and the second electronic device
process the at least one node included in the first group based on the acquired information
Every limitation of processing and the limitation of the values being in different formats are mathematical computations. The limitations of identifying and determining are mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper but for the recitation of a processor. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
A first electronic device 
a memory; 
a communication interface;
a processor 
neural network
acquire an input value of a model
the input value being stored in the memory
acquire at least one output value output from the first group
a second electronic device
control the communication interface such that 
the communication interface transmits the at least one output value output from the first group
to protect information requiring security
acquire information about the first group in the neural network model
A first electronic device, a memory, a communication interface, a processor, a second electronic device, controlling the communication interface, and “protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value of a model, acquiring output value(s) from the first group, transmitting the output value(s), and acquiring information are mere data-gathering, which is insignificant extra-solution activity. Storing an input value in memory is an insignificant extra-solution activity of storing data. See MPEP § 2106.05(g). A processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A first electronic device, a memory, a communication interface, a processor, a second electronic device, controlling the communication interface, and “protect information requiring security” amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value of a model, acquiring output value(s) from the first group, transmitting the output value(s), and acquiring information are mere data-gathering, which is insignificant extra-solution activity. Storing an input value in memory is an insignificant extra-solution activity of storing data. See MPEP § 2106.05(g). A processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).
	Additionally, acquiring an input value, acquiring output value(s), and acquiring information are well-understood, routine, conventional activity of receiving data over a network. Transmitting the output value(s) is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). Storing input values in memory is well-understood, routine, conventional activity of storing information in memory. See MPEP § 2106.05(d), subsection II, example (iv). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations:
apply the acquired at least one weight to the at least one output value, respectively, and 
… to which the at least one weight is applied.
These limitations are mathematical computations of applying a function to a weight and a value. The claim is directed to an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
The first electronic device
the processor
acquire at least one weight respectively corresponding to the at least one output value based on the… model, 
neural network
control the communication interface 
the communication interface transmits the at least one output value 
the second electronic device
The first electronic device, the neural network, the communication interface, controlling the communication interface, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one output value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). The processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first electronic device, the neural network, the communication interface, controlling the communication interface, and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one output value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). The processor amounts to no more than mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f).
Additionally, acquiring at least one weight is well-understood, routine, conventional activity of receiving data over a network, and transmitting the at least one output value is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 8.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.

CLAIM 15
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a non-transitory computer-readable recording medium and a computer-readable program. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a non-transitory computer-readable recording medium and a computer-readable program. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 8-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 20190088251 A1, cited in PTO-892 filed 05/19/2021) in view of Larouche et al. (US 20160156715 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Mun teaches: A method, performed by a first electronic device (¶ [0092], line 2: “device 410”), of processing a neural network model (¶ [0088], lines 1-3), the method comprising: 
acquiring an input value of the neural network model (¶ [0093], lines 1-2 and ¶ [0094], lines 3-4, where “an input value” is taught by a speech signal); 
processing at least one node included in a first group (“personalization layer 310” in ¶ [0088], line 5 and ¶ [0089], line 1.) in the neural network model based on the input value (All of ¶ [0089] teaches this limitation),
acquiring at least one output value output from the first group by processing the at least one node included in the first group; (¶ [0089], last 6 lines, ¶ [0090], lines 1-3, and ¶ [0094], lines 1-4)
identifying a second electronic device (¶ [0095], lines 1-2: “speech signal recognition server 420”) by which at least one node included in a second group in the neural network model is to be processed; and (¶ [0090], lines 5-7, where “a second group” is taught by global model 320)
transmitting the at least one output value output from the first group to the identified second electronic device, (¶ [0090], lines 1-3 and ¶ [0094], last 3 lines; additionally, ¶ [0099] teaches that during training, the output value output from the device 510 is transmitted to the speech signal recognition server 520.)
wherein the at least one value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and (¶ [0089], sixth to fourth to last lines lists types of formats for the output which are different from the input format, i.e., a speech signal. All of ¶ [0123] teaches that security may be enhanced because the output signal of the personalization layer is common to all users.)
wherein the processing of the at least one node included in the first group in the neural network model comprises: (All of ¶ [0089] teaches this limitation; “personalization layer 310” taught in ¶ [0088], line 5 and ¶ [0089], line 1.)
processing the at least one node included in the first group based on the acquired information. (All of ¶ [0089] teaches this limitation)
However, Mun does not explicitly teach: acquiring information about the first group in the neural network model, the information having been determined based on a data transmission rate between the first electronic device and the second electronic device; and 
processing the at least one node included in the first group based on the acquired information. 
But Larouche teaches: acquiring information about the first group in the neural network model, the information having been determined based on a data transmission rate between the first electronic device and the second electronic device; and (¶ [0053]-[0057] and corresponding Figs. 6 and 7a disclose a comparison of a time metric for a task on different computing resources, where the time metric includes data transfer time plus processing time. “Acquiring information about the first group” includes choosing a computing resource; see ¶ [0057], lines 4-5 from the end, and also step 832 as disclosed by ¶ [0083] and Fig. 8.)
processing the at least one node included in the first group based on the acquired information. (¶ [0083] and Fig. 8 both disclose step 834.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated data transfer time plus processing time for a task to be processed by Mun’s neural network, chosen a computing resource in Mun’s neural network to minimize these time metrics, and processed the task. A motivation for the combination is that time metrics for operations executed by Mun’s neural network must account for both data transfer time and computation time. (Larouche, ¶ [0004])

Regarding claim 2, the combination of Mun and Larouche teaches: The method of claim 1, 
Mun teaches: wherein the transmitting of the at least one output value output from the first group comprises: acquiring at least one weight corresponding to the at least one output value based on the neural network model (¶ [0070], lines 11-16 teaches “connection weights”); 
applying the acquired at least one weight to the at least one output value (¶ [0071], lines 3-10); and
20transmitting, to the second electronic device, the at least one output value to which the at least one weight has been applied (¶[0071], final 3 lines).

Regarding claim 4, the combination of Mun and Larouche teaches: The method of claim 1, 
Mun teaches: wherein the first electronic device and the second 5electronic device are a terminal device (¶ [0056], lines 2-4 teaches “a first terminal 101”) and a server (¶ [0057], lines 13-14), respectively.

	Claim 8 recites a memory, a communication interface, and a processor. Mun teaches a memory in ¶ [0034], line 3, a processor in ¶ [0034], line 5, and a communication interface in ¶ [0030], last 2 lines. Therefore, claim 8 is rejected for the reasons set forth in the rejection of claim 1.
	Claims 9 and 11 are rejected for the reasons set forth in the rejections of claims 2 and 4, respectively.
	Claim 15 recites a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. Mun teaches this limitation in ¶ [0129], lines 1-7. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 1.

Claims 1-2, 4, 8-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (“Large Scale Distributed Deep Networks”, cited in the PTO-892 filed 05/19/2021) in view of Abadi et al. (“Learning to Protect Communications with Adversarial Neural Cryptography”, cited in the PTO-892 filed 02/17/2022) and Larouche et al. (US 20160156715 A1). Figure 1 from Dean is shown below with annotations.

    PNG
    media_image1.png
    358
    633
    media_image1.png
    Greyscale

Dean Fig. 1 (annotated)
Regarding claim 1, Dean teaches: A method, performed by a first electronic device (Machine 3 in Fig. 1), of processing a neural network model, the method comprising: 
acquiring an input value of the neural network model (The bottom layer of Machine 3 is an input layer); 
processing at least one node included in a first group in the neural network model based on the input value; (A first group is the collection of nodes in Machine 3 which includes at least one node. Processing is taught by p. 3, § 3, lines 4-8 (“For large models… inference).) 
acquiring at least one output value output from the first group by processing the at least one node included in the first group (Any node in the second hidden layer in Machine 3 acquires the value output by the input layer. Dean discloses at §5 ¶ 2 that the four hidden layers have sigmoid activations.); 
identifying a second electronic device (Machine 1 in Fig. 1) by which at least one node included in a second group (Collectively all nodes in Machine 1) in the neural network model is to be processed; and 
transmitting the at least one output value output from the first group to the identified second electronic device, (The thick lines in Fig. 1 between Machine 1 and Machine 3 indicate a feedforward transmission)
wherein the processing of the at least one node included in the first group (in the neural network model comprises: (Processing is taught by p. 3, § 3, lines 4-8 (“For large models… inference).)
processing the at least one node included in the first group based on the acquired information. (Processing is taught by p. 3, § 3, lines 4-8 (“For large models… inference).)
However, Dean does not explicitly teach: wherein the at least one value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and
acquiring information about the first group in the neural network model, the information having been determined based on a data transmission rate between the first electronic device and the second electronic device; and 
processing the at least one node included in the first group based on the acquired information.
But Abadi teaches: wherein the at least one value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and (Abadi, p. 2-3, § 2.1, first 3 paragraphs teaches a cryptographic system using neural networks. The input value to the first group (Alice) is plaintext format and the output value is ciphertext format.)
	Abadi is in the same field of endeavor as the claimed invention, namely, securing messages with neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Abadi’s Alice neural network to the end of Dean’s Machine 3 and added Abadi’s Bob neural network to the front of Dean’s Machine 1. A motivation for the combination is to protect from eavesdroppers the data transmitted between machines. (Abadi p. 3 , ¶ 1, lines 1-2)
However, neither Dean nor Abadi explicitly teaches: acquiring information about the first group in the neural network model, the information having been determined based on a data transmission rate between the first electronic device and the second electronic device; and 
processing the at least one node included in the first group based on the acquired information.
But Larouche teaches: acquiring information about the first group in the neural network model, the information having been determined based on a data transmission rate between the first electronic device and the second electronic device; and (¶ [0053]-[0057] and corresponding Figs. 6 and 7a disclose a comparison of a time metric for a task on different computing resources, where the time metric includes data transfer time plus processing time. “Acquiring information about the first group” includes choosing a computing resource; see ¶ [0057], lines 4-5 from the end, and also step 832 as disclosed by ¶ [0083] and Fig. 8.)
processing the at least one node included in the first group based on the acquired information. (¶ [0083] and Fig. 8 both disclose step 834.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated data transfer time plus processing time for a task to be processed by Dean’s neural network, chosen a computing resource in Dean’s neural network to minimize these time metrics, and processed the task. A motivation for the combination is that time metrics for operations executed by Dean’s neural network must account for both data transfer time and computation time. (Larouche, ¶ [0004])

Regarding claim 2, the combination of Dean, Abadi, and Larouche teaches: The method of claim 1, 
Dean teaches: wherein the transmitting of the at least one output value output from the first group comprises: acquiring at least one weight corresponding to the at least one value based on the neural network model (Machine 3 is provided with weights); 
applying the acquired at least one weight to the at least one output value (The transfer functions in Machine 3, 2nd layer nodes applies the weights to the values from Machine 3, 1st hidden layer); and 
20transmitting, to the second electronic device, the at least one output value to which the at least one weight has been applied (The thick lines in Fig. 1 between Machines 1 and 3 indicate a feedforward transmission).

Regarding claim 4, the combination of Dean, Abadi, and Larouche teaches: The method of claim 1, 
Dean teaches: wherein the first electronic device and the second 5electronic device are a terminal device and a server, respectively (In Fig. 1, Machine 1 is a terminal device because it receives data from another device, and Machine 3 is a server because it provides data to another device.).

Claim 8 recites a memory, a communication interface, and a processor. The experiments in § 5 are evidence that each machine has a memory. A communication interface is taught by the thick connections between Machine 3 and the other machines in Fig. 1. A processor is taught by “average CPU utilization of 16 cores” on p. 4. Therefore, claim 8 is rejected for the reasons set forth in the rejection of claim 1.
	Claims 9 and 11 are rejected for the reasons set forth in the rejections of claims 2 and 4, respectively.
	Claim 15 recites a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. The experiments in Dean § 5 is evidence of a recording medium. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 1.


Response to Arguments
Claim Rejections Under 35 U.S.C. 112 (Remarks p. 6): The rejections of claims 1-2, 4, 8-9, 11, and 15 are withdrawn due to the claim amendments.

Claim Rejections Under 35 U.S.C. 101 (Remarks pp. 8-9): Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the  following: 
“Applicant respectfully submits that, in accordance with updated USPTO guidelines, the Examiner must articulate the reasons why the claimed invention is not eligible by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception. The July 2015 Update ‘is meant to guide examiners and ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea.’
“However, in the Office Action, the rejection does not show that the claimed concept is similar to a concept that the courts have identified as an abstract idea. Although the rejection lists concepts that the courts have identified as an abstract idea, the rejection fails to provide how the claimed concepts are related or similar to the listed concepts. Therefore, the rejection provides neither a ‘reasoned rationale’ as to why the claimed concept is an abstract idea nor notice which is sufficient for the Applicant to effectively respond to the rejection.”
	Examiner respectfully disagrees with Applicant. Examiner has provided a thorough rejection of claim 1 under 35 U.S.C. 101. Regarding the amended limitations, “processing the at least one node” is a mathematical computation because it is merely applying a function, and “the information having been determined” is a mental process of an evaluation or a judgement by making a determination. Applicant should explicitly cite the part of the rejection which allegedly fails to provide how the claimed concepts are related or similar to the listed concepts. Applicant should explicitly cite the part of the rejection which allegedly provides neither a ‘reasoned rationale’ as to why the claimed concept is an abstract idea nor notice which is sufficient for the Applicant to effectively respond to the rejection.

Claim Rejections Under 35 U.S.C. §§ 102 and 103 (Remarks pp. 6-8): Applicant’s arguments with respect to claim(s) 1-2, 4, 8-9, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yin et al. (US 20180175861 A1) discloses an FPGA with a reconfigurable region that processes parallel jobs based on a transmission rate supported by a bus.
Suarez et al. (US 9733978 B2) discloses allocating tasks to processors within a multicore processor based on time for data transfer between memories/caches. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127